IN THE
                         TENTH COURT OF APPEALS

                                No. 10-14-00401-CR

                     EX PARTE WILLIAM M. WINDSOR



                           From the 40th District Court
                               Ellis County, Texas
                              Trial Court No. 14-158


                                      ORDER


      The notice of appeal from the habeas trial court’s denial of appellant’s “first

amended application for writ of habeas corpus” and appellant’s “emergency motion for

discharge or bail” were transmitted to this Court by appellant on December 19, 2014 via

FedEx and were received and filed on December 23, 2014.

      In appellant’s “emergency motion for discharge or bail,” he requests, among

other things, relief in the form of release on a personal recognizance bond pending this

appeal.   While appellant’s documents were in transit to this Court, appellant was

released by the habeas trial court on a personal recognizance bond on December 19,

2014. At the direction of the Court, in a January 9, 2015 letter, the Clerk of this Court
asked appellant to file a response addressing whether his “emergency motion for

discharge or bail” is moot because of his release on a personal recognizance bond.

       In his response, which was filed on January 13, 2015, appellant contends that his

“emergency motion for discharge or bail” is not moot because his personal

recognizance bond was revoked by the habeas trial court because he failed to appear at

a December 30, 2014 hearing that he alleges he was not given notice of.

       The Court dismisses as moot appellant’s “emergency motion for discharge or

bail” because appellant was released on a personal recognizance bond.

       The Court denies appellant’s request that the Court grant emergency relief for

events that occurred after the filing of his “first amended application for writ of habeas

corpus” in the habeas trial court and after his release on a personal recognizance bond

because those matters are not properly before this Court in this appeal from the habeas

trial court’s denial of the “first amended application for writ of habeas corpus;” i.e.,

they are matters that were not before the habeas trial court when it denied the “first

amended application for writ of habeas corpus.”

       On January 14, 2015, appellant filed a second “motion for emergency relief.” He

requests that we immediately consider his appeal because his personal recognizance

bond was revoked. Because the record and briefs have not yet been filed, and because

appellant seeks emergency relief for events that occurred after the filing of his “first

amended application for writ of habeas corpus” in the habeas trial court and after his

release on a personal recognizance bond—matters that are not properly before this

Court in this appeal from the habeas trial court’s denial of the “first amended

Ex parte Windsor                                                                     Page 2
application for writ of habeas corpus” because they were not before the habeas trial

court—the Court denies appellant’s “motion for emergency relief.”

       Furthermore, to the extent that appellant is requesting original habeas corpus

relief from this Court in his emergency motions, the Court dismisses for lack of

jurisdiction such requests because the courts of appeals do not have original habeas

corpus jurisdiction in criminal law matters. Ex parte Hearon, 3 S.W.3d 650 (Tex. App.—

Waco 1999, orig. proceeding).



                                              PER CURIAM

Before Chief Justice Gray,
    Justice Davis, and
    Justice Scoggins
Order issued and filed January 22, 2015
Do not publish




Ex parte Windsor                                                                Page 3